DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
This is the Communication in response to the Amendment filed on July 21, 2022, for Application filed on December 12, 2019, title: “Wearable RFID Device For Use In An Event-Based Interrogation Zone”.

Status of the Claims
Claims 16-36 were pending.  By the 07/21/2022 Response, no claim has been amended, cancelled, or added.  Claims 1-15 were previously cancelled.  Accordingly, claims 16-36 remain pending and have been examined.

Priority
This application is a CON of US Application No. 14/717,234 filed 05/20/2016 (Patented No. 10,540,649) which claims the benefit of US Provisional Application No. 62/000,931, filed 05/20/2014.  For the purpose of examination, the 05/20/2014 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,540,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-36 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 16-36 are found to be patent eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of claim 16 “maintain a database of RFID tags issued to users, the tags being embodied in a form factor that is worn or hand-held, each tag being associated with a UniquelD, the UniqueID being associated with an account having stored data including a stored funds balance; make available a programmed functionality to a hand-held computing device capable of reading an RFID signal at 13.56 MHz frequency, the program including steps to: activate the computing device upon presentation of the tag to the computing device in a first tap, read the tag’s UniqueID, and communicate the UniquelD to a server for validation; having received a validation message confirming the UniquelD, receive particulars of a transaction through the computing device; receive a presentation of the tag in a second tap at the same computing device to confirm the particulars of the transaction; process the transaction after validation that the same UniqueID was present in the first tap and the second tap, and cause the stored funds balance to be altered; and inactivate the computing device to a state unable to receive further particulars for the same transaction after the tag is removed; and update the account with respect to the altered stored funds balance once the transaction is completed.” are found to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claims involve an abstract idea but include additional elements that integrate the abstract idea into a practical application.
The claimed subject matter relates to validating and processing transactions via communications with a server for validation of RFID tags associated with unique identifiers using a double tap technique, the method and system improving computer security.  This is substantiated in Applicant’s Specification, paragraphs 14-15.  Thus, the claims are a practical application and patent-eligible per the 2019 Revised PEG.  
Furthermore, the closest prior arts, Khan (U.S. Pub. No. 2015/01661587-A1), TAM (U.S. Pub. No. 2015/0348384-A1), Sullivan (U.S. Pub. No. 2014/0278688-A1), and Nissan (U.S. Pub. No. 2012/0084135-A1), did not teach every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that, individual or in combination with others, teaches every elements of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claim 16 is allowed.  Dependent claims 17-36 are also allowed because of their dependency on their independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 (renumbered from claims 16-36) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697